Citation Nr: 0529267	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  02-21 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for avascular necrosis 
of the left hip, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from August 
1963 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The case was previously before the Board in December 2002, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran was first diagnosed with type 2 diabetes 
mellitus in 1998.  

3.  The veteran was first diagnosed with hypertension in 
1985.

4.  There is no competent medical evidence which shows that 
the veteran was diagnosed with hypertension during the first 
year after separation from service.  

5.  The evidence demonstrates the veteran's current avascular 
necrosis of the left hip was incurred many years after 
service and is not related to any incident of active service. 

6.  There is no competent medical evidence which indicates 
that the veteran's hypertension or avascular necrosis is 
proximately due to, or the result of, the service-connected 
diabetes mellitus.  

7.  There is no any competent medical evidence which 
indicates that the veteran's service-connected diabetes 
mellitus causes an increase in the severity of his 
hypertension or his avascular necrosis.  


CONCLUSION OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2005).

2.  Avascular necrosis of the left hip was not incurred in, 
or aggravated by, active military service, may not be 
presumed to have been incurred in service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, the RO provided the veteran the required notice 
with respect to his claims in letters dated June 2002, April 
2004, and July 2004, in which he was informed of the 
requirements needed to establish his claims.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letters explained that VA would make reasonable efforts 
to help him get relevant evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded a several VA 
Compensation and Pension examinations with regard to his 
claims for service connection.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The veteran claims entitlement to service connection for 
hypertension and avascular necrosis of the left hip.  
Specifically, he contends that his service-connected diabetes 
mellitus has caused these two disabilities.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
cardiovascular-renal disease, including hypertension, may 
also be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2005).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

There is no indication that the veteran had any complaints 
of, or treatment for, hypertension, cardiovascular disease, 
or left hip symptoms during service.  The veteran's service 
separation examination conducted in June 1966 revealed that 
the veteran's heart, vascular system, and lower extremities 
were "normal," with no abnormalities noted by the examining 
physician.  The veteran's blood pressure was recorded as 
being 134/84.  Service medical records do reveal that the 
veteran had complaints related to his lower left leg during 
service, but no complaints of any symptoms involving the left 
hip.  There is also no medical evidence showing that the 
veteran was diagnosed with hypertension within the first year 
after separation from service.  

Private medical records reveal that the veteran was first 
diagnosed with hypertension in 1985, and that he was first 
diagnosed with type 2 diabetes mellitus almost a decade later 
in June 1998.  A March 2002 statement from a private 
physician indicates that the veteran was diagnosed with type 
2 diabetes mellitus and that "avascular necrosis of the 
hip" was a complication.  However, the Board notes that this 
statement is made on a "fill-in-the-blanks" sort of form 
and no medical rationale or basis is offered for the 
conclusion.  

In May 2004 a VA examination of the veteran was conducted.  
On orthopedic examination the veteran reported injuring his 
left hip at parachute jump school during service.  While the 
evidence of record does reveal that the veteran was parachute 
qualified, there is no indication in any of the service 
medical records that the veteran had any such injury to his 
left hip during service.  There are no complaints of any left 
hip symptoms until the veteran was diagnosed with avascular 
necrosis in 1999.  After a full examination, the physician's 
opinion was that the veteran's "necrosis of his left hip is 
less likely as not to be caused by diabetes mellitus.  It is 
most likely caused by the trauma to it during service. In the 
1960s."  After full vascular examination, the diagnosis was 
stage I hypertension and the examining physician's opinion 
was that the veteran's hypertension was not secondary to the 
service-connected diabetes mellitus since the hypertension 
started in 1985 and the diabetes was diagnosed later.  

In March 2005 another VA examination of the veteran was 
conducted by a different VA physician.  Again, vascular 
examination revealed that the veteran had a diagnosis of 
hypertension which was unrelated to the veteran's service-
connected diabetes mellitus.  After orthopedic examination, 
consultation with an orthopedic specialist and review of the 
appropriate medial literature, the examining physician also 
stated that "I am unable to state that the avascular 
necrosis is caused by or related to the service-connected 
diabetes mellitus type II."  

The preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  There is 
simply no medical evidence that the veteran had hypertension 
during service or that it manifested within the first year 
after the veteran's separation from service.  Rather, the 
medical evidence of record reveals that the veteran was first 
diagnosed with hypertension in 1985, which is almost two 
decades after he separated from service.  Moreover, there is 
no medical opinion of record which indicates that the 
veteran's hypertension is related to or caused by his 
service-connected diabetes mellitus.  Rather, the medical 
evidence of record reveals that the two disabilities are 
unrelated.  Accordingly, service connection for hypertension 
is denied.  

The preponderance of the evidence is also against the 
veteran's claim for service connection for avascular necrosis 
of the left hip.  There is simply no medical evidence that 
the veteran had any left hip injury during service.  Rather, 
the medical evidence of record reveals that the veteran was 
first diagnosed with his left hip disorder in March 1999.  
There is a single unsupported medical opinion which states 
that the avascular necrosis of the left hip is a complication 
of the veteran's service-connected diabetes mellitus.  
However, there are medical opinions from two VA physicians 
which indicate that the avascular necrosis of the left hip is 
unrelated to the diabetes mellitus.  There is a single 
medical opinion relating the left hip disorder to an injury 
during parachute training during service, but there is no 
evidence of any such injury during service, and no complaints 
of left hip symptoms until decades after service.  The Board 
is not bound to accept a medical opinion which is based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence; see Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993), Boggs v. West, 11 Vet. App. 334 (1998).    
As noted, there is no medical evidence to indicate an in-
service left hip injury and/or continuous symptomatology 
thereafter.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  Thus, the Board finds that the opinion of the VA 
examiner regarding in-service trauma as the cause of the 
necrosis of the veteran's left hip has no probative value.  
Accordingly, service connection for avascular necrosis of the 
left hip must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the grant of service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for avascular necrosis of the left hip is 
denied.  

Service connection for hypertension is denied.


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


